Affirmed and Memorandum Opinion filed February 19, 2009







Affirmed
and Memorandum Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00690-CV
____________
 
IN THE INTEREST OF M.K.M., a child
 

 
On Appeal from the 311th District
Court
Harris County, Texas
Trial Court Cause No.
2007-27306
 

 
M E M O R A N D U M   O P I N I O N
Appellant,
Rickey Martinez, appeals a final decree signed October 8, 2008, terminating his
parental rights to the child who is the subject of this suit.  Appellant filed
a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).  The Anders procedures are
applicable to an appeal from the termination of parental rights when an
appointed attorney concludes that there are no non-frivolous issues to assert
on appeal.  In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.CHouston [14th Dist.] 2004, no pet.). 

A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of his right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329-30.  More than forty-five days have elapsed and as of this date,
no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.